Citation Nr: 18100055
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 10-41 464
DATE:	
ISSUES DECIDED:	4	ISSUES REMANDED:	0
 
ORDER
Entitlement to an extraschedular rating in excess of 20 percent for degenerative joint disease of the lumbar spine, entitlement to an extraschedular rating in excess of 10 percent for left lower extremity radiculopathy, entitlement to an extraschedular rating in excess of 10 percent for right lower extremity radiculopathy, and entitlement to a total disability rating based upon individual unemployability (TDIU) prior to February 3, 2011, all on an accrued basis, are denied.  
FINDINGS OF FACT
1. None of the service-connected disabilities at issue  degenerative joint disease of the lumbar spine, radiculopathy of the left lower extremity, and radiculopathy of the right lower extremity  presented an exceptional or unusual disability picture. 
2. The evidence of record is against a finding that the Veterans service-connected disabilities, consistent with his education and occupational experience, precluded him from securing or following substantially gainful employment prior to February 3, 2011.  
CONCLUSIONS OF LAW
1. The criteria for an extraschedular rating in excess of 20 percent for degenerative joint disease of the lumbar spine have not been satisfied.  38 U.S.C. § 5107 (2012); 38 C.F.R. §§ 3.321(b), 4.71a, Diagnostic Code 5242 (2017).
2. The criteria for an extraschedular rating in excess of 10 percent for radiculopathy of the left lower extremity have not been satisfied.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.321(b), 4.124a, Diagnostic Code 8520 (2017).
3. The criteria for an extraschedular rating in excess of 10 percent for radiculopathy of the right lower extremity have not been satisfied.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.321(b), 4.124a, Diagnostic Code 8520 (2017).
4. The criteria for a TDIU prior to February 3, 2011 have not been satisfied.  38 U.S.C. § 5107; 38 C.F.R. § 4.16 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
The Veteran served on active duty from March 1969 to July 1991, to include service in the Republic of Vietnam.  The Veteran died in December 2011.  The Appellant is his surviving spouse, and the Department of Veterans Affairs (VA) has substituted the Appellant in place of the Veteran for purposes of this appeal.  In a March 2013 statement the Appellant indicated she did not wish to appear for a hearing with a member of the Board of Veterans Appeals (Board). 
Generally, disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  In July 2015 the Board denied higher ratings for the lumbar spine and radiculopathy disabilities based on the Rating Schedule, and remanded the claims for consideration of extraschedular ratings.  
Extraschedular consideration requires a three-step inquiry.  See 38 C.F.R. § 3.321(b)(1); see also Thun v. Peake, 22 Vet. App. 111 (2008), affd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the claimants disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimants disability level and symptomatology, then the claimants disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimants level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimants exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms  marked interference with employment and frequent hospitalization.  If the claimants disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted. 
The Appellants claim was referred to the Director of VA Compensation Service in May 2017.  While the AOJ recommended entitlement to an extraschedular evaluation, the Director in July 2017 denied an extraschedular evaluation.  The Director noted the symptoms of the lumbar spine disability have been accounted for in the schedular rating criteria for both the lumbar spine disability and the ratings assigned for the neurological manifestations.  Although the Board cannot grant an extraschedular rating in the first instance, after the Director has made a determination that determination is subject to appellate review by the Board.  Kuppamala v. McDonald, 27 Vet. App. 447 (2015).

1.  Entitlement to an extraschedular rating in excess of 20 percent for degenerative joint disease of the lumbar spine
The Veterans degenerative joint disease of the lumbar spine (lumbar spine disability) was evaluated under Diagnostic Code 5242, which assigns ratings based upon the General Rating Formula for Diseases and Injuries of the Spine (General Formula).  38 C.F.R. § 4.71a.  After a careful review of the evidence, the Board finds that the Veterans disability picture is not so unusual or exceptional in nature as to render the schedular evaluation for the lumbar spine disability inadequate.
The Board finds that all of the Veterans symptoms are contemplated by the Rating Schedule and as a result an extraschedular rating is not warranted.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40 (2017); Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; incoordination; pain on movement; swelling; deformity; instability of station; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59 (2017).  The Veterans lumbar spine disability manifested with pain and limitation of motion, both of which are specifically noted in the General Formula.  38 C.F.R. § 4.71a.  While the Veteran also reported having difficulty with sitting, walking, going up or down stairs, squatting, bending, lifting, and all transitional motions to include driving and getting in or out of a car, such complaints are contemplated by the rating criteria and the provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59, as these situations arise because of the above factors.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun, 22 Vet. App. at 115.  
2. Entitlement to extraschedular ratings in excess of 10 percent for radiculopathy of the left and right lower extremities
As the evidence is the same regarding whether an extraschedular rating is warranted for the Veterans radiculopathy in each leg, the two issues will be discussed together.  The Veterans right and left lower extremity radiculopathy disabilities is rated under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8520 (paralysis of the sciatic nerve). 
After a careful review of the evidence, the Board finds that the Veterans disability picture is not so unusual or exceptional in nature as to render the schedular evaluations for radiculopathy inadequate.  Under Diagnostic Code 8520, ratings are assigned based on complete paralysis of the sciatic nerve, severe incomplete paralysis, moderately severe incomplete paralysis, moderate incomplete paralysis, and mild incomplete paralysis.  38 C.F.R. § 4.124a.  
The term incomplete paralysis with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note at Diseases of the Peripheral Nerves in 38 C.F.R. § 4.124(a).
The Board finds that all of the Veterans symptoms are contemplated by the Rating Schedule and as a result extraschedular ratings are not warranted.  The August 2009 VA examination and the private medical evidence established that the Veterans bilateral radiculopathy caused pain, numbness, and tingling.  Numbness and tingling, pain, and sensation loss are contemplated by a 10 percent evaluation under Diagnostic Code 8520 as mild incomplete paralysis.  Here, the rating criteria reasonably describe the Veterans disability level and symptomatology, to include pain, tingling, and numbness.  As his disability picture is contemplated by the rating schedule, the assigned schedular evaluations are, therefore, adequate.  Accordingly, an extraschedular rating for radiculopathy in either leg is not warranted.
3. Entitlement to a TDIU
A Veteran may be awarded TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation, consistent with his education and occupational experience, due solely to impairment resulting from his service-connected disabilities. 38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).  
Consideration may be given to a Veterans level of education, special training, and previous work experience in arriving at a conclusion but not to his age or the impairment caused by any non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).
The term unemployability, as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veterans service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a living wage).  See Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).
The sole fact that the Veteran was unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran was capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose, 4 Vet. App. at 363. 
A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).
In a February 2, 2010, letter, the Veterans physician, Dr. W.B., noted that as the Veteran could no longer perform his duties with the United States Post Office, the Veteran should retire medically.  An April 2010 VA examination report states the Veteran retired in 2010.  Since it appears the Veteran remained employed until at least the date of Dr. Bs letter, the Board will assume for purposes of this analysis that the Veteran retired for medical reasons as of February 3, 2010.  
Given the Veterans employment status, entitlement to a TDIU is not warranted prior to February 3, 2010.  There is no showing of marginal employment prior to that date.  See 38 C.F.R. § 4.16(a).  Thus, the remaining question for the Board is whether the Veteran was entitled to a TDIU from February 3, 2010, when he was no longer employed, until he received a 100 percent rating for lung cancer effective February 3, 2011.  The Board notes for the period from February 3, 2010 to February 3, 2011, the Veteran met the TDIU schedular criteria described above.  38 C.F.R. § 4.16.  
During the relevant period, service connection was in effect for the lumbar spine disability and lower extremity radiculopathy disabilities discussed above, as well as ischemic heart disease (for part of the period), status post total right knee replacement, left knee degenerative arthritis, fracture of the left great toe with osteoarthritis, ankylosed joints of the right ring finger, and residuals of a fracture of left ring finger.  As noted, effective February 3, 2011, the Veteran was service connected for a neoplasm of the upper lobe of the lung (lung cancer) at 100 percent; thus, the issue of entitlement to a TDIU as of that date is moot.
During the Veterans 20 plus years in the Army he served as a supervisor and mechanic.  He attended management, supervisory, leadership, and training courses such as instructor training course, criterion referenced instructor course, supervisory instructor course, an inspector course, and mechanical maintenance supervisory course.  He also earned a noncommissioned officer professional development ribbon and served as an E7, Sergeant First Class.  Thus, the Veteran had extensive leadership and supervisory experience in the military.  After service he worked as a mail handler.     
The Veteran was not service connected for a mental disability and had the mental capabilities required for work.  As noted above, the Veteran reported having difficulty with sitting, walking, going up or down stairs, squatting, bending, lifting, and all transitional motions to include driving and getting in or out of a car.  The medical evidence also reflects difficulty with certain activities that would be expected of someone in a physically demanding position.  
In a February 2010 note, Dr. W.B. states that the Veteran had been working but due to his back disability and radiculopathy he could not perform the type of work he had been doing as a mail handler as it was too much pulling and lifting.  Doctor B recommended medical retirement because the employer could not accommodate the Veteran with restrictions.  Doctor B noted that over a period of time, when he is away from his job on a permanent basis, his pain may stabilize and he can do better with his activities of daily living.  This suggests the Veteran may have been able to sustain himself on lighter types of work, such as sedentary employment.  This is reflected by other evidence as well.
After an October 2008 VA examination, an examiner opined that the Veterans knee disabilities caused no significant occupational affects, although they would have a mild effect on some daily activities and prevent sports.  After an August 2009 VA examination, an examiner opined the back disability would affect him occupationally as he had decreased mobility, problems with lifting and carrying, and pain.  Activities of daily living were affected at most to a moderate degree.  During an April 2010 examination the Veteran reported decreased strength in his hand and difficulty power gripping as a result of his service-connected finger disabilities.  The examiner opined that the Veterans finger disabilities would have a mild to moderate effect on chores, but would not affect other aspects of activities of daily living.  During an April 2010 examination the Veteran stated his fractured toe was painful with weather changes and inflamed with increased activity.  A July 2011 VA examination, performed after the Veteran received a 100 percent rating, reflects that his ischemic heart disease would result in dyspnea, fatigue, and angina with activities such as light yard work, mowing lawns, and brisk walking.  
In effect, the impairments and limitations of the service-connected disabilities during the relevant period were related to physical exertion and movement based activities.  The Veteran was qualified through training and experience for a supervisory or management position which would limit physical exertion and could be sedentary in nature.  The Board recognizes that it would have been difficult for the Veteran to work and notes that such is reflected by the disability ratings assigned.  Absent mental or other disability that would limit the Veteran in working in a sedentary position or limit his interaction with employees, the Board cannot find the Veteran would have been prevented from finding and maintaining employment in light of his supervisory experience and training in the Army.  




(CONTINUED ON NEXT PAGE)
Based on the foregoing, the Board finds that the preponderance of the evidence is against entitlement to a TDIU prior to February 3, 2011.  
 
 
Nathan Kroes
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	Russell Veldenz, Counsel 

